UNITED STATES                                   NMCCA NO. 202100333
                     Appellee
                                                         Panel 1
      v.
                                                       ORDER
Natalia J. BERTADILLO
Lance Corporal (E-3)                        Granting Appellant’s Motion
U.S. Marine Corps                             to Withdraw Case from
                     Appellant                   Appellate Review



   Upon consideration of Appellant’s Motion to Withdraw Case from Appellate
Review, filed on 12 April 2022, we have determined that Appellant’s request
was properly executed and submitted, and is in substantial compliance with
Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861, and Rule for
Courts-Martial 1115.
   Accordingly, it is, by the Court, this 19th day of April 2022,
ORDERED:
   (1) That Appellant’s Motion to Withdraw Appellate Review is GRANTED.
   (2) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
45 (CAPT Hinson)
46
02